DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2022 has been entered.
 
RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to claims 1-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-13, 15-23, 25-33 and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Vorbach (US Pub.: 2014/0052961) in view of Williams, III et al. (US Pub.: 2013/0339671) and Swamy et al. (US Pub.: 2019/0286563).

As per claim 1, Vorbach teaches/suggests a method for combining load or store instructions, comprising: identifying, in a processor pipeline, at least one pattern of multiple memory access instructions (e.g. Fig. 10a-10d shows pattern of instructions that are identified for merging/fusing/combining; and [0151]-[0155]) that reference a common base register (e.g. associated with register eax) and do not fully utilize an available bus width (e.g. the resulting merged/fused/combed instruction simultaneously handle 4 operations/requests over corresponding bus, suggesting that prior to the merging/fusing/combining, each independent operation/request is not fully utilizing the available bus width as only one operation/request is being handled over corresponding bus: [0151]-[0155]; and [0235]), wherein the multiple memory access instructions are one of an assembly code instruction or a compiled code instruction, wherein the at least one pattern of multiple memory access instructions is identified based on an attribute of each of the multiple memory access instructions and the attributes of the multiple memory access instructions are stored accordingly (Fig. 10a-10d; [0116]-[0119]; [0145]-[0146]; [0151]-[0155]); determining that the multiple memory access instructions (e.g. Fig. 10a-10d shows pattern of instructions that are identified for merging/fusing/combining) target adjacent memory or noncontiguous memory (e.g. as it is well-known and/or obvious to one of ordinary skilled in the art that accessing of memory is either adjacent/contiguous or non-contiguous, such as close vicinity addressing having base with corresponding offsets) that can fit on a single cache line based on the attributes of the multiple memory access instructions (e.g. equate to merging/fusing/combing instructions to simultaneously handle plurality of operations/requests via corresponding cache/buffer, wherein the merging/fusing/combing of instructions is based on base and offset of instructions: Fig. 4; Fig. 10a-10d; [0151]-[0155]; [0209]; [0213]-[0217]) (Fig. 4; Fig. 10a-10d; [0151]-[0155]; [0209]; [0213]-[0217]); determining whether having a one equivalent memory access instruction to replace the multiple memory access instructions (e.g. associated with replacing instructions with a merged/fused/combined instruction) creates a memory hazard where the one equivalent memory access instruction utilizes more of the available bus width than either of the replaced memory access instructions (e.g. the merged/fused/combined instruction would have used more of the available bus width than each of the individual instructions before being merged/fused/combined); replacing, within the processor pipeline, the multiple memory access instructions with one equivalent memory access instruction (e.g. associated with merging/fusing/combining instructions); and updating to track the multiple memory access instructions replaced with the one equivalent memory access instruction  (e.g. equate to Fig. 10a-10d showing multiple memory access instructions being updated by being replaced with the one merged/fused/combined memory access instruction for simultaneously handling of multiple operations/requests: [0151]-[0155]; and [0235]) (Fig. 4; Fig. 10a-10d; [0052]-[0054]; [0104]; [0116]-[0124]; [0145]-[0146]; [0151]-[0155]; [0179]; [0209]-[0217]; [0229]; and [0239]-[0243]).
Vorbach does not teach the method comprising: being stored in a storage instruction table; being stored in the storage instruction table; determining whether instruction creates a memory hazard; operating accordingly when the one equivalent memory access instruction does not create the memory hazard; and operating with the storage instruction table.
Williams teaches/suggests a method comprising: being stored in a storage instruction table (e.g. table may be used to store attributes of instructions including base and offset of addressing information: [0041]-[0043]); being stored in the storage instruction table (e.g. table may be used to store attributes of instructions including base and offset of addressing information: [0041]-[0043]); and operating with the storage instruction table (e.g. operating with table used to store attributes of instructions including base and offset of addressing information: [0041]-[0043]).
Swamy teaches/suggests a method comprising: determining whether instruction creates a memory hazard (e.g. associated with determining/detecting if there is a switch in type of the incoming access request, wherein the switching of the type of the instructions that may possibly be merged is equated to the memory hazard: [0141] and [0143]); and operating accordingly when the one equivalent memory access instruction does not create the memory hazard (e.g. merging of the instructions/requests of the same type as there isn’t a switch in the type of instructions: [0141] and [0143]) ([0124]-[0126]; and [0132]-[0143]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Williams’ table architecture and Swamy’s detection into Vorbach’s instruction processing for the benefit of efficiently reduce the latency of load operations (Williams, [0008]) and optimizing cache throughput with no memory ordering hazard (Swamy  [0124]; and [0143]) to obtain the invention as specified in claim 1.

As per claim 2, Vorbach, Williams and Swamy teach/suggest all the claimed features of claim 1 above, where Vorbach further teaches/suggests the method comprising wherein the multiple memory access instructions are replaced with the one equivalent memory access instruction in response to determining that the multiple memory access instructions appear consecutively in the processor pipeline and target the adjacent memory at contiguous offsets (e.g. associated with eax*4, eax*4+4, eax*4+8 and eax*4+12) (Vorbach, Fig. 4; Fig. 10a-10d; [0052]-[0054]; [0104]; [0116]-[0124]; [0145]-[0146]; [0151]-[0155]; [0179]; [0209]-[0217]; [0229]; and [0239]-[0243]).

As per claim 3, Vorbach, Williams and Swamy teach/suggest all the claimed features of claim 2 above, where Vorbach further teaches/suggests the method comprising wherein the multiple memory access instructions target the adjacent memory at contiguous positive offsets (e.g. associated with eax*4, eax*4+4, eax*4+8 and eax*4+12) (Vorbach, Fig. 4; Fig. 10a-10d; [0052]-[0054]; [0104]; [0116]-[0124]; [0145]-[0146]; [0151]-[0155]; [0179]; [0209]-[0217]; [0229]; and [0239]-[0243]).

As per claim 5, Vorbach, Williams and Swamy teach/suggest all the claimed features of claim 1 above, where Vorbach further teaches/suggests the method comprising wherein the multiple memory access instructions utilize different portions of the available bus width (Vorbach, Fig. 4; Fig. 10a-10d; [0052]-[0054]; [0104]; [0116]-[0124]; [0145]-[0146]; [0151]-[0155]; [0179]; [0209]-[0217]; [0229]; and [0239]-[0243]).

As per claim 6, Vorbach, Williams and Swamy teach/suggest all the claimed features of claim 1 above, where Vorbach and Williams further teach/suggest the method further comprising determining that the multiple memory access instructions target the adjacent memory in response to the multiple memory access instructions including a first memory access instruction that alters a value stored in the common base register and a second memory access that accesses memory at a location adjacent to the altered value stored in the common base register (Vorbach, Fig. 4; Fig. 10a-10d; [0052]-[0054]; [0104]; [0116]-[0124]; [0145]-[0146]; [0151]-[0155]; [0179]; [0209]-[0217]; [0229]; [0239]-[0243]; and Williams, [0041]-[0043]), functionally equate to properly accessing memory addressing with base address and corresponding offset(s).

As per claim 7, Vorbach, Williams and Swamy teach/suggest all the claimed features of claim 1 above, where Vorbach further teaches/suggests the method further comprising determining that the multiple memory access instructions appear non-consecutively in the processor pipeline, wherein the multiple memory access instructions are replaced with the one equivalent memory access instruction in response to determining that no intervening store instructions appear between the non-consecutive memory access instructions (Vorbach, Fig. 4; Fig. 10a-10d; [0052]-[0054]; [0104]; [0116]-[0129]; [0145]-[0146]; [0151]-[0155]; [0179]; [0209]-[0217]; [0229]; and [0239]-[0243]).

As per claim 8, Vorbach, Williams and Swamy teach/suggest all the claimed features of claim 1 above, where Vorbach and Williams further teach/suggest the method further comprising determining that the multiple memory access instructions appear non-consecutively in the processor pipeline, wherein the multiple memory access instructions are replaced with the one equivalent memory access instruction in response to determining that one or more intervening store instructions appearing between the non-consecutive memory access instructions use the common base register referenced in the multiple memory access instructions and that there are no overlapping bytes between the non-consecutive memory access instructions and the one or more intervening store instructions (Vorbach, Fig. 4; Fig. 10a-10d; [0052]-[0054]; [0104]; [0116]-[0129]; [0145]-[0146]; [0151]-[0155]; [0179]; [0209]-[0217]; [0229]; [0239]-[0243]; and Williams, [0041]-[0043]), functionally equate to the proper merging of load instructions wherein the stored instruction may have been interleaved between the load instructions.

As per claim 9, Vorbach, Williams and Swamy teach/suggest all the claimed features of claim 1 above, where Vorbach and Williams further teach/suggest the method comprising wherein the multiple memory access instructions comprise multiple dynamic instances of the same memory access instruction (Vorbach, Fig. 4; Fig. 10a-10d; [0052]-[0054]; [0104]; [0116]-[0129]; [0145]-[0146]; [0151]-[0155]; [0179]; [0209]-[0217]; [0229]; [0239]-[0243]; and Williams, [0041]-[0043]), wherein it would have been obvious and/or well-known to one of ordinary skilled in the art that programming may  include multiple dynamic instances.

As per claim 10, Vorbach, Williams and Swamy teach/suggest all the claimed features of claim 1 above, where Vorbach further teach/suggest the method comprising wherein the multiple memory access instructions comprise multiple load instructions or multiple store instructions (Vorbach, Fig. 4; Fig. 10a-10d; [0052]-[0054]; [0104]; [0116]-[0129]; [0145]-[0146]; [0151]-[0155]; [0179]; [0209]-[0217]; [0229]; and [0239]-[0243]).
	
As per claims 11-13 and 15-20, claims 11-13 and 15-20 are rejected in accordance to the same rational and reasoning as the above rejection of claims 1-3 and 5-10.

As per claims 21-23 and 25-30, claims 21-23 and 25-30 are rejected in accordance to the same rational and reasoning as the above rejection of claims 1-3 and 5-10.

As per claims 31-33 and 35-40, claims 31-33 and 35-40 are rejected in accordance to the same rational and reasoning as the above rejection of claims 1-3 and 5-10.

Claim 4, 14, 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Vorbach (US Pub.: 2014/0052961) in view of Williams, III et al. (US Pub.: 2013/0339671) and Swamy et al. (US Pub.: 2019/0286563) as applied to claims 2, 12, 22 and 32, and further in view of Cho et al. (US Pub.: 2017/0153825).

As per claim 4, Vorbach, Williams and Swamy teach/suggest all the claimed features of claim 2 above, where Vorbach further teaches/suggests the method comprising wherein the multiple memory access instructions target the adjacent memory at contiguous offsets (Fig. 4; Fig. 10a-10d; [0052]-[0054]; [0104]; [0116]-[0124]; [0145]-[0146]; [0151]-[0155]; [0209]-[0217]; [0229]; and [0239]-[0243]), but Vorbach and Williams do not teach negative offsets.
Cho teaches/suggests a method comprising negative offsets ([0005]-[0012]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Cho’s relative addressing into Vorbach, Williams and Swamy’s method for the benefit of improving address transmission efficiency (Cho, [0045]) to obtain the invention as specified in claim 4.

As per claims 14, 24 and 34, claims 14, 24 and 34 are rejected in accordance to the same rational and reasoning as the above rejection of claim 4.
III. CLOSING COMMENTS

CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-40 have received a first action on the merits and are subject of a first action non-final.
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        June 07, 2022